EXHIBIT 12 PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2007 COMPUTATION OF RATIOS RETURN ON AVERAGE ASSETS Net income/Average assets RETURN ON AVERAGE STOCKHOLDERS' EQUITY Net income/Average stockholders' equity NET INTEREST MARGIN Fully tax-equivalent net interest income/Average earning assets EFFICIENCY RATIO (Non-interest expense less intangible amortization)/(Fully tax-equivalent net interest income plus non-interest income) AVERAGE STOCKHOLDERS' EQUITY TO AVERAGE ASSETS Average stockholders' equity/Average assets AVERAGE LOANS TO AVERAGE DEPOSITS Average gross loans/Average deposits ALLOWANCE FOR LOAN LOSSES TO TOTAL LOANS Allowance for loan losses/Total loans CASH DIVIDENDS TO NET INCOME OR DIVIDEND PAYOUT RATIO Dividends declared/Net income TIER 1 CAPITAL RATIO Stockholders' equity less intangible assets and securities mark-to-market capital reserve ("Tier 1 Capital")/Risk adjusted assets TOTAL RISK-BASED CAPITAL RATIO Tier 1 Capital plus allowance for loan losses/Risk adjusted assets TIER 1 LEVERAGE RATIO Tier 1 Capital /Quarterly average assets BOOK VALUE PER SHARE Total stockholders' equity/Common shares outstanding at year-end TANGIBLE BOOK VALUE PER SHARE (Total stockholders' equity less goodwill and other intangible assets)/Common shares outstanding at fiscal year-end
